DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 02/18/2021 and 06/08/2021 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for manufacturing a semiconductor device including patterning a polymer layer to reduce stress.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In independent claim 1, line 7, “the second dielectric island” should be changed to --the first dielectric island-- because it is believed that Applicant intended to claim that wherein the first dielectric island covers the first redistribution line.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4, 7-9, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,522,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are encompassing by the claimed invention of U.S. Patent No. 10,522,488, see comparison in the table below.

Claims of instant application
Claims of U.S. Patent 10,522,488
1. A method comprising: forming a first redistribution line and a second redistribution line, both extending into a first dielectric layer; forming a second dielectric layer covering the first redistribution line and the second redistribution line; patterning the second dielectric layer to form a first dielectric island and a second dielectric island, wherein the second dielectric island covers the first redistribution line, and the second dielectric island covers the second redistribution line; and forming a first Under-Bump Metallurgy (UBM) and a second UBM extending into the first dielectric island and the second dielectric island, respectively.

1. A method of forming a semiconductor device, the method comprising: forming a plurality of metal pads over a semiconductor substrate of a wafer; forming a passivation layer covering the plurality of metal pads; patterning the passivation layer to reveal the plurality of metal pads; forming a first polymer layer over the passivation layer; forming a plurality of redistribution lines extending into the first polymer layer and the passivation layer to connect to the plurality of metal pads; forming a second polymer layer over the first polymer layer; and patterning the second polymer layer to reveal the plurality of redistribution lines, wherein the first polymer layer is further revealed through openings in remaining portions of the second polymer layer.
11. The method of claim 1 further comprising: forming a plurality of Under-Metal Metallurgies (UBMs) extending into the remaining portions of the second polymer layer; bonding 
Note that, the plurality of redistribution lines would constitute a first redistribution line and a second redistribution line and the plurality of UBMs would constitute a first UBM and a second UBM.
a first opening and a second opening in the first dielectric island and the second dielectric island, respectively, wherein the first UBM and the second UBM extend into the first opening and the second opening, respectively to contact the first redistribution line and the second redistribution line.

12. A method of forming a semiconductor device, the method comprising: forming a first polymer layer over an inorganic passivation layer; forming a plurality of redistribution lines, each comprising a first portion over the first polymer layer, and a second portion extending into the first polymer layer, wherein the plurality of redistribution lines are physically separated from each other; coating a second polymer layer over the plurality of redistribution lines; patterning the second polymer layer into a plurality of discrete portions separated from each other, with each of the plurality of discrete portions covering one of the plurality of redistribution lines; and forming a plurality of Under-Bump Metallurgies (UBMs) extending into the plurality of discrete portions of the second polymer layer to contact the plurality of redistribution lines.
3. The method of claim 1, wherein the first dielectric island and the second dielectric island are physically separated from each other.

2. The method of claim 1, wherein the second polymer layer is patterned into a plurality of discrete islands spaced apart from each other, and the first polymer layer is revealed through 
a top surface of the first dielectric layer is revealed, and in a top view of the first dielectric island, portions of the revealed top surface of the first dielectric layer form a ring fully encircling the first dielectric island.
3. The method of claim 1, wherein in the patterning the second polymer layer, a plurality of openings are formed in the second polymer layer to reveal underneath portions of the first polymer layer, and edges of each of the openings form full rings.
7. The method of claim 1, wherein in the patterning the second dielectric layer, a plurality of openings are formed in the second dielectric layer to reveal underneath portions of the first dielectric layer.
2. The method of claim 1, wherein the second polymer layer is patterned into a plurality of discrete islands spaced apart from each other, and the first polymer layer is revealed through spacings between the plurality of discrete islands.
8. The method of claim 7, wherein no conductive features are revealed through the plurality of openings.

3. The method of claim 1, wherein in the patterning the second polymer layer, a plurality of openings are formed in the second polymer layer to reveal underneath portions of the first polymer layer, and edges of each of the openings form full rings

9. The method of claim 1, wherein the first dielectric layer and the second dielectric layer are formed of a same polymer material.

4. The method of claim 1, wherein the first polymer layer and the second polymer layer are formed of a same polymer material, and the patterning the second polymer layer stops on the first polymer layer.
16. A method comprising: forming a first polymer layer over a conductive feature; forming a redistribution line extending into the first polymer layer to electrically connect to the conductive feature; forming a second polymer layer on the redistribution line; patterning the second polymer layer, wherein a first polymer island is opening is formed in the first polymer island to reveal the redistribution line; and forming a Under-Bump Metallurgy (UBM), wherein the UBM extends into the opening.

a first polymer layer over an inorganic passivation layer; forming a plurality of redistribution lines, each comprising a first portion over the first polymer layer, and a second portion extending into the first polymer layer, wherein a second polymer layer over the plurality of redistribution lines; patterning the second polymer layer into a plurality of discrete portions separated from each other, with each of the plurality of discrete portions covering one of the plurality of redistribution lines; and forming a plurality of Under-Bump Metallurgies (UBMs) extending into the plurality of discrete portions of the second polymer layer to contact the plurality of redistribution lines.
first polymer layer forms a vertical interface with a second sidewall of the redistribution line, and the vertical interface forms a full ring.
3. The method of claim 1, wherein in the patterning the second polymer layer, a plurality of openings are formed in the second polymer layer to reveal underneath portions of the first polymer layer, and edges of each of the openings form full rings.
18. The method of claim 16, wherein the first polymer layer extends beyond edges of the redistribution line for a substantially uniform distance in all lateral direction parallel to a major top surface of the first polymer layer.
8. The method of claim 7, wherein the remaining portions of the second polymer layer extend laterally beyond edges of respective underlying one of the plurality of redistribution lines.
19. The method of claim 16 further comprising baking the second polymer layer after the second polymer layer is patterned.
6. The method of claim 1 further comprising baking the first polymer layer after the first polymer layer is patterned and before the plurality of redistribution lines are formed.
20. The method of claim 16, wherein after the second polymer layer is patterned, all redistribution lines in a same wafer as the redistribution line are covered by remaining portions of the second polymer layer.

after the second polymer layer is patterned, all redistribution lines in the wafer and at a same level as the plurality of redistribution lines are covered by the remaining portions of the second polymer layer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (U.S. Pub. 2014/0353819).
In re claim 1, Chuang discloses a method comprising forming a first redistribution line 50 (located on the left side of the device) and a second redistribution line 50 (located on the right side of the device), both extending into a first dielectric layer 42 (see paragraph [0018] and fig. 6); forming a second dielectric layer 52 covering the first redistribution line and the second redistribution line (see paragraph [0019] and fig. 6); patterning the second dielectric layer 52 to form a first dielectric island and a second dielectric island, wherein the second dielectric island covers the first redistribution line, and the second dielectric island covers the second redistribution line (see paragraph [0019] and fig. 6); and forming a first Under-Bump Metallurgy (UBM) 56, 60 (on the left side of the device) and a second UBM 56, 60 (on the right side of the device) extending into the first dielectric island and the second dielectric island, respectively (see paragraphs [0020]-[0021] and fig. 9).

    PNG
    media_image1.png
    548
    807
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1, Chuang discloses wherein the forming the first UBM and the second UBM comprises in a same process for patterning the second dielectric layer 52, forming a first opening 54 (on the left side of the device) and a second opening 54 (on the right side of the device) in the first dielectric island and the second dielectric island, respectively, wherein the first UBM and the second UBM extend into the first opening and the second opening, respectively to contact the first redistribution line and the second redistribution line (see paragraphs [0018]-[0021] and figs. 6-9).
In re claim 5, as applied to claim 1, Chuang discloses wherein after the second dielectric layer 52 is patterned, a remaining portion of the second dielectric layer forms a dielectric strip joining both of the first dielectric island and the second dielectric island 
In re claim 6, as applied to claim 5, Chuang discloses wherein after the second dielectric layer 52 is patterned, a top surface of the first dielectric layer 42 is revealed, and portions of the revealed top surface of the first dielectric layer 42 form a ring, and the ring fully encircles a combined region that comprises the first dielectric island, the second dielectric island, and the dielectric strip (see paragraphs [0017]-[0019] and fig. 6, note that, the first dielectric layer 42 is directly below the second dielectric layer 52 and thus constitute a ring that fully encircles the combined region that comprises the first dielectric island, the second dielectric island and the dielectric strip).
	In re claim 7, as applied to claim 1, Chuang discloses wherein in the patterning the second dielectric layer 52, a plurality of openings 54 are formed in the second dielectric layer 52 to reveal underneath portions of the first dielectric layer 42 (see paragraph [0019] and fig. 6).
	In re claim 8, as applied to claim 7, Chuang discloses wherein no conductive features are revealed through the plurality of openings 54 (see paragraph [0019] and fig. 6, note that conductive features such as element 40 are not exposed through the plurality of openings 54).
	In re claim 9, as applied to claim 1, Chuang discloses wherein the first dielectric layer 42 and the second dielectric layer 52 are formed of a same polymer material (see paragraph [0019] and fig. 6).

	In re claim 17, as applied to claim 16 above, Chuang discloses wherein a first sidewall of the first polymer layer 42 forms a vertical interface with a second sidewall of the redistribution line, and the vertical interface forms a full ring (see paragraph [0018] and fig. 7).
	In re claim 18, as applied to claim 16 above, Chuang discloses wherein the first polymer layer 42 extends beyond edges of the redistribution line 50 for a substantially uniform distance in all lateral direction parallel to a major top surface of the first polymer layer 42 (see paragraphs [0017]-[0018] and fig. 7).
	In re claim 20, as applied to claim 16 above, Chuang discloses wherein after the second polymer layer 52 is patterned, all redistribution lines 50 in a same wafer as the redistribution line are covered by remaining portions of the second polymer layer 52 (see paragraph [0019] and fig. 6).
			       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. Pub. 2014/0353819) in view of Yang et al. (U.S. Pub. 2014/0087522).
In re claim 3, as applied to claim 1 above, Chuang is silent to wherein the first dielectric island and the second dielectric island are physically separated from each other. 
However, Chuang discloses in a same field of endeavor, a method, including, inter-alia, forming a redistribution line 28 extending into a first dielectric layer 30 (see paragraph [0013] and fig. 7A), forming a second dielectric layer covering the first redistribution line 28, patterning the second dielectric layer to form a first dielectric island and a second dielectric island 34 (see paragraph [0015] and figs. 6, 7A-F), forming an under-bump metallurgy 50 into the first dielectric island (see paragraph [0018] and figs. 7A-F), wherein the first dielectric island and the second dielectric island 34 are physically separated (discrete islands 34) from each other (see paragraphs [0022]-[0023] and figs. 7A-F).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Yang into the method of Chuang in order to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 4, as applied to claim 3 above, Chuang in combination with Yang discloses wherein after the second dielectric layer is patterned, a top surface of the first dielectric layer 30 is revealed, and in a top view of the first dielectric island 34, portions of the revealed top surface of the first dielectric layer 30 form a ring fully encircling the first dielectric island (see paragraphs [0022]-[0023] and figs. 7A-F of Yang).
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. Pub. 2014/0353819) in view of Yang et al. (U.S. Pub. 2014/0087522).
In re claim 10, Chuang discloses a method comprising: forming a first package component 200 comprising: forming a first dielectric layer 42 (see paragraph [0017] and 

    PNG
    media_image2.png
    531
    799
    media_image2.png
    Greyscale


However, Yang discloses in a same field of endeavor, a method for forming a semiconductor device, including, inter-alia, forming a first package component 12 comprising forming a first dielectric layer 30 (see paragraph [0013] and fig. 7A), forming a first redistribution line 28 over the first dielectric layer (see paragraph [0013] and fig. 7A), forming a first dielectric island 34 covering the first redistribution line 28 (see paragraph [0013] and fig. 7A), forming a first UBM 50 extending into the first dielectric island 34 (see paragraph [0018] and fig. 7A), bonding a second package component 100 over the first package component 12, wherein the second package component 100 is electrically connected to the first UBM 50 (see paragraph [0019] and fig. 7A), and dispensing an underfill 60 between the first package component 12 and the second package component 100 (see paragraph [0020] and fig. 7A), wherein the underfill 60 contacts sidewalls of the first dielectric island 34 to form an interface, and the interface forms a full ring (see paragraphs [0021]-[0024] and fig. 7E).

    PNG
    media_image3.png
    381
    634
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    400
    693
    media_image4.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Yang into the method of Chuang in order to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 11, as applied to claim 10 above, Chuang in combination with Yang discloses wherein the forming the first dielectric island and the forming the first UBM comprise depositing an additional dielectric layer 52 to cover the first redistribution line 50; and patterning the additional dielectric layer 52 to form an opening 54, with a top surface of the first redistribution line 50 exposed through the opening 54, wherein in the patterning the additional dielectric layer 52, a portion of the additional dielectric layer 52 is left to form the first dielectric island (see paragraph [0019] and fig. 6 of Chuang).

forming a second dielectric island covering the second redistribution line, wherein the first dielectric island and the second dielectric island 34 are separated from each other by a space, and wherein the space is filled by the underfill 60 after the underfill is dispensed (see paragraph [0020] and fig. 7A of Yang).
	In re claim 13, as applied to claim 10 above, Chuang in combination with Yang discloses wherein the method further comprising forming a second redistribution line 50 (on the right side of the device) comprising a second trace portion over the first dielectric layer 42 (an upper portion of the second redistribution line); and forming a second dielectric island 52 (on the right side of the device) covering the second redistribution line; and in same processes for forming the first dielectric island and the second dielectric island, forming a dielectric strip interconnecting the first dielectric island and the second dielectric island 52 (see paragraph [0019] and fig. 6, note that, the via openings in the polymer 52 resulting in a dielectric strip interconnecting the first dielectric island and the second dielectric island 52).
	In re claim 14, as applied to claim 13 above, Chuang in combination with Yang discloses wherein the first dielectric island, the second dielectric island and the dielectric strip form a continuous dielectric region (see paragraph [0019] and fig. 6 of Chuang), and wherein the continuous dielectric region is encircled by the underfill after the underfill is dispensed (see paragraph [0020] and fig. 7A of Yang).  It is respectfully submitted that when the underfill of Yang is incorporate into the stacked chip package of 
	In re claim 15, as applied to claim 10 above, Chuang in combination with Yang discloses wherein the method further comprising forming a patterned passivation layer 32 over a metal pad 30 (see paragraph [0014] and fig. 5); and forming a patterned polymer layer 36 extending into the patterned passivation layer 32 (see paragraph [0015] and fig. 5), wherein the via portion 40 of the first redistribution line extends into the patterned polymer layer 36 and the patterned passivation layer 32 to contact the metal pad 30 (see paragraph [0016] and fig. 5 of Chuang).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. Pub. 2014/0353819) in view of Cheng et al. (U.S. Patent 9,922,896).
In re claim 19, as applied to claim 16 above, Chuang is silent to wherein the method further comprising baking the second polymer layer after the second polymer layer is patterned.
However, Cheng discloses in a same field of endeavor, a method for manufacturing a semiconductor device, including, inter-alia, the step of baking the second polymer layer 30 after the second polymer layer is patterned (see col. 3, lines 25-29).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Cheng into the method of Chuang in order to enable the process of baking the second polymer layer after the second polymer layer is KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al.		U.S. Pub. 2018/0026002	Jan. 25, 2018.
Wang et al.		U.S. Patent 9,673,158	Jan. 6, 2017.
Yu et al.			U.S. Patent 9,583,415	Feb. 28, 2017.
Liu et al.			U.S. Pub. 2015/0108634	Apr. 23, 2015.
Yajima et al.		U.S. Pub. 2003/0153172	Aug. 14, 2003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892